Order filed February 13, 2020




                                      In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-19-00070-CR
                                    ___________

                        JOEL LUIS SILVA, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 132nd District Court
                            Scurry County, Texas
                         Trial Court Cause No. 10608


                                    ORDER
      Appellant’s court-appointed attorney of record, Christianson O. Hartman, has
notified this court that he has been disbarred and is unable to continue to represent
Appellant in this appeal. On this court’s own motion, we remove Hartman as
counsel for Appellant, and we abate the appeal.
      The trial court is directed to appoint new counsel to represent Appellant on
appeal, and the trial court clerk is instructed to file in this court, on or before
February 28, 2020, a supplemental clerk’s record evidencing such appointment. The
appeal will be reinstated when the supplemental clerk’s record is filed in this court.
Appellant’s new counsel may adopt the brief filed by Hartman. We note that
Hartman had filed an appellate brief in this cause long before being disbarred. If
new counsel desires to file a new brief, that brief will be due in this court thirty days
after the date that this appeal is reinstated.


                                                                   PER CURIAM


February 13, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2